Title: To Thomas Jefferson from James Madison, 2[5] February 1802
From: Madison, James
To: Jefferson, Thomas


          
            2[5] Feby. 1802
          
          The Secretary of State has the honor to lay before the President of the United States, copies of the following documents, viz.
          A schedule containing a statement of the suits, in the Circuit Court for Maryland, ending with November term last.
          A similar statement of suits in the District Court for Kentucky, ending with March term last.
          A certificate of the Clerk of the Circuit Court for West Tennessee (and who was the Clerk of the late District Court for Tennessee) respecting the suits in the Courts of the United States within that State.
          The two last mentioned papers are intended as corrections of the document referred to in your message to Congress at the opening of the present session, as containing a statement of the suits in the Courts of the United States: and the first mentioned Schedule to supply an omission in it.
          This occasion being adapted to the purpose, the Secretary takes leave to mention some other imperfections of the document referred to in the message.
          In Massachusetts 14 common Law suits being omitted at October term 1797, the whole number of common law suits should be 244 instead of 230; the aggregate of all the suits 323 instead of 320; and the number of suits decided, discontinued, dismissed and not prosecuted 282 instead of 283.
          In Virginia, the aggregate should be 2162 instead of 2048; and the number decided, discontinued, dismissed and not prosecuted 1831 instead of 1717.
          In North Carolina the aggregate should be 629 instead of 495, and the number decided, discontinued, dismissed and not prosecuted 495 instead of 361. And
          In South Carolina the aggregate should be 882 instead of 1143 and the number decided, discontinued, dismissed and not prosecuted 621 instead of 571.
          None of the above variations affect the whole number of causes stated to be depending in either of the Districts except that of Kentucky, to which an addition of 21 is made by the second statement received: but Maryland adds to the whole 60 of such causes. That the aggregate is not materially varied is also apparent from the annexed recapitulation.
          It would be unnecessary to explain with minuteness how these errors originated: it is sufficient to observe that they arose partly from inexact statements returned to this Office by the Clerks of the Courts, and partly in analyzing and adding the numbers contained in the returns and transcribing the result.
          All which is respectfully submitted.
          
            James Madison
          
        